Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 20, 2022.

Amendments
           Applicant's response and amendments, filed September 20, 2022, to the prior Office Action is acknowledged. Applicant has cancelled Claims 1-39, 43, 51-52, and 59, and amended Claim 40. 
	Claims 40-42, 44-50, and 53-58 are pending and under consideration. 

Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/618,295 filed on 17 January 2018 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). An English translation of the foreign patent application (DE102018100967.4 filed 17 January 2018) and the certified copy has been filed in the instant application, filed 17 April 2019. 

The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. DE102018100967.4 filed January 17, 2018 and provisional application 62/618295 filed January 17, 2018 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
With respect to Claim 57, while the parent applications disclose expanding the T cells in the presence of IL-17 and IL-15 (e.g. Example 1, [0073]), the parent applications are silent to IL-10, IL-12, and IL-21, in addition to the presently recited negative limitations. 
Accordingly, the effective priority date of Claim 57 is granted as January 17, 2019, the filing date of the instant application.


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1. 	Claim 53 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Claim 53 recites the limitation “wherein the volumetric concentrations are independent of virus titers determined by multiplicities of infection (MOI) method”. 
With respect to Step 1, the claim is directed to a process, which is a statutory category of invention (Step 1: YES).
With respect to Step 2A, prong one, the judicial exception, the claim is directed to “volumetric concentrations are independent of virus titers determined by multiplicities of infection (MOI) method”, whereby the virus titer and volumetric concentration are inherent laws of nature, natural phenomena, and/or mathematical relationships, and thus directed to a judicial exception (Step 2A, prong one: YES).
The volumetric concentration of the virus stock solution to be used in the transduction mixture necessarily and inherently comprises some number of virus particles in some value of stock solution volume (virus particle #/volume). Such is natural law of physics, chemistry, biology, and math. The method by which virus particle #/volume is determined, MOI or otherwise, does not change the virus particle #/volume concentration of the virus stock solution that is later used in the transduction mixture.
With respect to Step 2A, prong two, the claim does not recite additional elements that integrate the judicial exception into a practical application. The specification fails to disclose how the virus titers of the different volumes of the virus stock solution in the transduction mixture (syn. volumetric concentrations, [0047]) is dependent or independent of virus titers determined by an MOI method. While the specification discloses starting virus stock solutions at concentrations of at least 1x10^9 transduction units/ml (Example 1, [0071]), from which the volumetric concentrations used in transduction mixtures were practiced, e.g. serial dilution [0076] or varied volumes of virus stock solution [0087], the specification fails to disclose whether the starting virus stock solutions virus titers were determined by an MOI method or some other, non-MOI method. The determination of virus titer of the artisan’s virus stock solution is extra-solution activity routinely practiced in the art, and thus does not integrate the judicial exception into a practical application (Step 2A, prong two: NO).
With respect to Step 2B, the claim is not considered to recite additional elements that amount to significantly more than the judicial exception itself (Step 2B: NO).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2. 	Claim 42 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites the cell concentration(s) of the transduction mixtures, wherein the concentration ranges from 0.1x10^6 cells/ml to 1x10^8 cells/ml. Such fails to further limit the independent claim because Claim 42 is dependent upon Claim 41, directed to the “plurality of volumetric concentrations”, which refers back to Claim 40(d)(iii) “increasing volumetric concentrations” (syn. plurality of volumetric concentrations), whereby Claim 40(d)(iii) already recites that the cell concentration(s) of the transduction mixtures ranges from 0.1x10^6 cells/ml to 1x10^8 cells/ml. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

3. 	Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 53 recites the limitation “wherein the volumetric concentrations are independent of virus titers determined by multiplicities of infection (MOI) method”. There is insufficient antecedent basis for this limitation in the claim because it is unclear if Applicant is referring back to the step of Claim 40(c), Claim 40(d)(iii), Claim 40(d)(v), or Claim 40(d)(vi). 
The instant claims as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.

4. 	Claim 56 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites the volumetric concentrations. Such fails to further limit the independent Claim 55 because the claims are directed to T cells already transduced with a lentiviral vector, said transduced T cells being administered to a patient. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 is grammatically awkward for the recitation “wherein the expanding is in the presence of IL-7, IL-10, IL-12, IL-15, and IL-21”, followed by the list of negative limitations. It is unclear if all five interleukins are required to be present in the expansion media, per conjunction ‘and’, or if the conjunction should instead be ‘or’. 
If all five interleukins are, in fact, required to be present, then the list of negative limitations “not in the presence of…” is moot because the positively recited combination of five interleukins necessarily obviates and excludes the negative limitations. 
If the phrase “wherein the expanding is in the presence of IL-7, IL-10, IL-12, IL-15, and IL-21” is meant to include some, but not necessarily all, of the interleukins, then the negative limitations would further limit which combinations/subcombinations of the set are encompassed by the claim. However, the conjunction is grammatically incorrect.
Applicant is remined that a proper Markush claim uses the language "selected from the group consisting of A, B, and C”.
The instant claims as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.

6. 	Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Claim 53 recites the limitation “wherein the volumetric concentrations are independent of virus titers determined by multiplicities of infection (MOI) method”. 
The volumetric concentration of the virus stock solution to be used in the transduction mixture necessarily comprises some number of virus particles in some value of stock solution volume (virus particle #/volume). The method by which virus particle #/volume is determined, MOI or otherwise, does not change the virus particle #/volume concentration of the virus stock solution to be used in the transduction mixture. One of ordinary skill in the art immediately recognizes that by increasing the amounts of the virus stock solution volume to be used in the transduction mixture (syn. volumetric concentration), one is necessarily also increasing the number of virus particles present in said volumetric concentration. Such is natural law of physics, chemistry, biology, and math.
While it is clear that the method of Claim 40 requires different ‘volumetric concentrations’, using different volumes of the virus stock solution in the transduction mixture [0047], the specification also fails to disclose how the virus titers of the different volumes of the virus stock solution in the transduction mixture (syn. volumetric concentrations) is dependent or independent of virus titers determined by an MOI method. 
The instant claims as a whole does not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.

7. 	Claim 53 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 53 recites the limitation “wherein the volumetric concentrations are independent of virus titers determined by multiplicities of infection (MOI) method”. 
Either this is an inherent property of (that naturally flows from) the virus stock solution of Claim 40 used in the transduction mixture, or it is not. 
To the extent it is an inherent property of (that naturally flows from) the virus stock solution of Claim 40 used (syn. volumetric concentration) in the transduction mixture of the independent claim, then the instant claim fails to further limit the independent claim.
Furthermore, in regard to instant claims, it is noted that the ‘wherein’ clause does not recite any additional structure(s) and/or active method step(s), but simply states a natural law of chemistry and physics that characterizes the positively recited volumetric concentration. Therefore, the "wherein" clause is not considered to further limit the method defined by the claim and has not been given weight in construing the claims. See Texas Instruments, Inc. v. International Trade Comm., 988 F.2d 1165, 1171,26 USPQ2d 1018, 1023 (Fed Cir. 1993) ("A 'whereby' clause that merely states the result of the limitations in the claim adds nothing to the patentability or substance of the claim."). See also Minton v. National Assoc. of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003) ("A whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.").
While the specification discloses starting virus stock solutions at concentrations of at least 1x10^9 transduction units/ml (Example 1, [0071]), from which the volumetric concentrations used in transduction mixtures were practiced, e.g. serial dilution [0076] or varied volumes of virus stock solution [0087], the specification fails to disclose whether the starting virus stock solutions virus titers were determined by an MOI method or some other, non-MOI method. While it is clear that the method of Claim 40 requires different ‘volumetric concentrations’, using different volumes of the virus stock solution in the transduction mixture [0047], the specification also fails to disclose how the virus titers of the different volumes of the virus stock solution in the transduction mixture (syn. volumetric concentrations) is dependent or independent of virus titers determined by an MOI method. 
The volumetric concentration of the virus stock solution to be used in the transduction mixture necessarily comprises some number of virus particles in some value of stock solution volume (virus particle #/volume). The method by which virus particle #/volume is determined, MOI or otherwise, does not change the virus particle #/volume concentration of the virus stock solution to be used in the transduction mixture. One of ordinary skill in the art immediately recognizes that by increasing the amounts of the virus stock solution volume to be used in the transduction mixture (syn. volumetric concentration), one is necessarily also increasing the number of virus particles present in said volumetric concentration. Such is natural law of physics, chemistry, biology, and math.
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

8. 	Claims 40-42, 44-50, and 53-58 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is directed to a method of transducing T cells for immunotherapy, the method comprising the step of transducing activated, patient-derived T cells with a volumetric concentration of a lentiviral vector, wherein the volumetric concentration is determined by steps (i)-(vi), in which primary T cells are obtained from an individual and transduced with a lentiviral vector at various volumetric concentrations, thereby identifying the volumetric concentration(s) that yields maximum average transgene expression and/or maximum average copy number of integrated transgenes without exceeding five copies. 
A claim may be rendered indefinite by reference to an object that is variable. (MPEP §2173.05(b)).
Gay et al (Arch Virol 157, 217–223, 2012; of record) is considered relevant prior art for having taught a method of transducing T cells with a lentiviral vector comprising the artisan’s transgene of interest (Title; pg 218, col. 1, Cells; pg 219, Figure 1).
Gay et al taught the step of transducing the T cells in a transduction mixture comprising about 2x10^5 cells/ml to about 1.5x10^6 cells/ml (Figure 1), and wherein the virus stock solution was used at different volumes, e.g. 5ul or 10ul (Figure 1b, legend), and as much as 200, 400, 500, or 1000ul (Figure 1c), thus varying the volumetric concentrations of the virus stock solution in the transduction mixture. 
Gay et al taught wherein the identified volumetric concentration yields a maximum average of the quantity of the transduced T cells that express the transgene (e.g. Figure 1c; viral input (ul volume-vs-%GFP+ cells), and wherein the identified volumetric concentration yields a maximum average copy number of integrated transgene of less than five copies (e.g. pg 221, col. 1, average of 1.37 copies/cell, SupT1; Figure 2c).
Those of ordinary skill in the art also immediately recognize that “average” is a mathematical value that varies depending upon the number of the sample size from which the average value is determined. Gay et al clearly teach (Figure 1) that the average value changes as it relates to the sample size, per the data curves, e.g. virus transduction efficiency average at three samples of cell concentrations of 5x10^5 cells/ml or less yields a different transduction efficiency average when one further includes 3-6 additional samples of cell concentrations of greater 5x10^5 cells/ml (Figure 1b). Similarly, the average transgene expression levels vary as it relates to the sample size, per the data curves, e.g. volumetric concentrations of 100ul or less yields a different transgene expression level average when one further includes 3-6 additional samples of volumetric concentrations of greater 100ul (Figure 1c). 
Gay et al clearly evidence that different sources of T cells naturally yield different transduction abilities via different volumetric concentrations, and thus naturally yield different maximum averages transgene expression and/or different maximum average copy numbers of integrated transgenes without exceeding five copies. Similarly, Casati et al (Cancer Immunol. Immunother. 62: 1563-1573, 2013; of record) taught that some variability was observed in the transduction efficiency among patients and between T cell subsets (pg 1571, col. 1). 
If there are multiple ways to measure the volumetric concentration that yields maximum average transgene expression and/or maximum average copy number of integrated transgenes without exceeding five copies, to wit, the source identity of the primary T cells (Claim 40(i), which is different than the patient’s T cells (Claim 40(a)), the T cell subset(s), the number of different experimental volumetric concentrations to be performed, and the number of different experimental cell concentrations to be performed, yet each yields a different result, then the claim may be indefinite because it is unclear which method is to be performed to determine infringement.
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

9. 	Claims 40-42, 44-50, and 53-58 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Casati et al (Cancer Immunol. Immunother. 62: 1563-1573, 2013; of record) in view of Bunnell et al (PNAS 92: 7739-7743, 1995), Dupré et al (Molecular Therapy 10(5): 903-915, 2004; of record), Gay et al (Arch Virol 157, 217–223, 2012; of record), and Mock et al (Human Gene Therapy Methods 23(6):408-415, 2012; of record), and Sharpe et al (Disease Models & Mechanisms 8(4), 337-350, 2015; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Casati et al is considered relevant prior art for having taught a method of transducing T cells for immunotherapy, the method comprising the steps of: 
(a) obtaining primary T cells from at least one patient (pg 1564, col. 2, Materials and Methods, “fresh leukapheresis samples from patients”),
(b) activating the T cells with an anti-CD3 antibody and an anti-CD28 antibody (pg1565, col. 1, T cell stimulation and transduction),
(c) transducing the activated T cells with a retroviral vector expressing a transgene at a
volumetric concentration (pg 1565, col. 1, T cell stimulation and transduction), and 
(d) expanding the transduced primary T cells (pg 1565, col. 1-2, T cell stimulation and transduction). 
The recited ‘volumetric concentration’ in step (c) is considered a product-by-process limitation. It is natural law of physics, chemistry, biology, and math that any amount of the viral stock solution added to the transduction mixture comprising the target cells is necessarily a ‘volumetric concentration’. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
There is no objective evidence that the thus-determined volumetric concentration obtained from more than one vector batch is patentably distinct from the volumetric concentration obtained from one vector batch. 
The "mere existence of differences between the prior art and an invention does not establish the invention's nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). The gap between the prior art and the claimed invention may not be "so great as to render the [claim] nonobvious to one reasonably skilled in the art."Id.
Casati et al taught wherein transduction method was performed per the protocol of Bunnell et al (Casati et al, pg 1565), wherein Bunnell et al taught (Bunnell et al, pg 7740, col. 1) that the transduction mixture comprises 2mls of 1x10^6 cells/ml (=2x10^6 cells/ml) to which 2x10^6 cfu vectors (about 3.5ml) were added (pg 7740, col. 1; 3ml of 6x10^5 cfu/ml titer or 2.5ml of 8x10^5 cfu/ml), yielding a total transduction mixture of about 5.5ml comprising a cell concentration of about 3.6x10^5 cells/ml, with a calculated retroviral vector-to-target cell ratio of about 1:1.
Casati et al taught that all T cell subsets were efficiently transduced (pg 1568, col. 2), ranging from 30% to 90%. While some variability was observed in the transduction efficiency among patients and between T cell subsets, the number of cells expressing the functional TCR routinely exceeded the cell numbers required for clinical trial (pg 1571, col. 1). 

Casati et al do not teach the vector is a lentiviral vector.
However, prior to the effective filing date of the instantly claimed invention, Dupré et al is considered relevant prior art for having taught a method of transducing primary human T cells with a lentiviral vector (pg 905, col. 2, “transduction of patient’s T cells with lentiviral vectors”), whereby the genetically corrected autologous T cells are to be used to treat the patient (Abstract; pg 910, col. 2, “ a gene therapy protocol is highly desired”, “reinfusion of corrected…T cells”).
Similarly, Gay et al is considered relevant prior art for having taught a method of transducing T cells with a lentiviral vector comprising the artisan’s transgene of interest (Title; pg 218, col. 1, Cells; pg 219, Figure 1).
Gay et al taught the step of tranducing the T cells in a transduction mixture comprising about 2x10^5 cells/ml to about 1.5x10^6 cells/ml (Figure 1), and wherein the virus stock solution was used at different volumes, e.g. 5ul or 10ul (Figure 1b, legend), and as much as 200, 400, 500, or 1000ul (Figure 1c), thus varying the volumetric concentrations of the virus stock solution in the transduction mixture. 
Gay et al taught wherein the identified volumetric concentration yields a maximum average of the quantity of the transduced T cells that express the transgene (e.g. Figure 1c; viral input (ul volume-vs-%GFP+ cells), and wherein the identified volumetric concentration yields a maximum average copy number of integrated transgene of less than five copies (e.g. pg 221, col. 1, average of 1.37 copies/cell, SupT1; Figure 2c).
Mock et al is considered relevant prior art for having demonstrated that a method of optimizing the transduction efficiency (TE) of primary human B lymphocytes for lentiviral vectors (e.g., pg 409, col. 1, “Optimizing lentiviral transgenesis of B cells”; Figure 1d; pg 413, col. 1, “Optimization of transduction conditions for efficient gene transfer into activated primary human B cells by….lentiviral vectors”). 
Mock et al taught that the infectious titer of the viral stocks was initially determined by adding increasing volumes of supernatant (syn. volumetric concentrations) to target cells, including T cells (Jurkat) or B cells (EBV-immortalized B cells) (pg 411, col. 1, Materials and Methods). 
Mock et al taught a general correlation between increasing the amount of lentivirus transduction units (TU/ml; syn. volumetric concentrations; pg 411, Materials and Methods, “infectious titer were determined by adding increasing volumes of supernatant” (syn. volumetric concentrations)) and increased transduction efficiency (e.g. Figure 1d).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, virology, immunotherapy, and methods of transducing immune cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 
Sharpe et al taught wherein CAR-T cells were recognized in clinical medicine to treat melanoma (Table 1). Sharpe et al taught that there is an inherent inter-patient variability in terms of numbers of cells and cell subsets due to natural variation, disease status and previous treatments received by the patient when manufacturing personalized genetically modified T cell therapy products, and that protocols are therefore needing to optimize the collection, purification, and activation of T cell products, including improvements in transduction methods to increase transduction efficiency, hence improving yield (pg 345, col. 2). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first vector, e.g. retroviral vector, as taught by Casait et al, with a second vector, i.e. lentiviral vector, as taught by Dupre et al, Gay et al, and Mock et al, in a method of transducing T cells for immunotherapy with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first vector, e.g. retroviral vector, with a second vector, i.e. lentiviral vector, in a method of transducing T cells for immunotherapy because those of ordinary skill in the art had long-recognized that lentiviral vectors are used in gene therapy and had been successfully reduced to practice for transducing primary T cells. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to modify the method of Casati et al to comprise the steps of optimizing the viral vector transduction units, e.g. via changing volumetric concentrations of the viral vector stock solution, in the transduction mixture, as taught by Dupre et al, Gay et al, and Mock et al, with a reasonable expectation of success because those of ordinary skill in the art had long-recognized the need to optimize transduction of primary lymphocytes with each viral vector construct and viral vector batch produced, and had successfully reduced to practice the scientific and technical concepts of varying the viral vector transduction units via changing the volumetric concentrations of the viral vector stock solution used in comparative transduction mixture reactions so as to identify the optimal transduction efficiency and transgene expression. 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 48, Casati et al taught wherein the patient is a cancer patient (pg 1564, col. 2, metastatic melanoma).
Dupre et al taught wherein the patient is a cancer patient, e.g. lymphoma (Abstract). 
With respect to Claim 49, Casati et al taught wherein the cancer is metastatic melanoma (pg 1564, col. 2, metastatic melanoma).
Sharpe et al taught wherein CAR-T cells were recognized in clinical medicine to treat melanoma (Table 1). 
With respect to Claim 54, Casati et al taught wherein the transgene comprises a T cell receptor (TCR) (pg 1565, col. 1, anti-MART-1 T cell receptor (TCR)).
With respect to Claim 50, Casati et al taught wherein the primary T cells obtained from the patient or the at least one individual are CD8+ T cells (pg 1565, col. 1, T cell stimulation and transduction).
With respect to Claim 53, Casati et al taught wherein transduction method was performed per the protocol of Bunnell et al (Casati et al, pg 1565), wherein Bunnell et al taught that the virus titers were not determined by (syn. independent of) multiplicities of infection (MOI) method (Bunnell et al, pg 7739, col. 2, retroviral vectors, colony-forming units, 6x10^5 or 8x10^5 cfu/ml).
Dupre et al taught wherein the volumetric concentrations used in the transduction mixtures (e.g. 100ng or 500ng, Figure 5c, legend;) were not determined a priori by MOI, but rather ELISA measurement of virus concentration (pg 913, col. 2, Materials and Methods). 
Gay et al taught wherein the volumetric concentrations used in the transduction mixtures (e.g. 5ul, 10ul, Figure 1b, legend;) were not determined a priori by MOI. The virus stock solution did not change in virus concentration. Rather, each target cell had its own natural variability in transduction efficiency, and thus the transduction units/ml of the virus stock solution depended upon the corresponding target cell source.
The volumetric concentration of the virus stock solution to be used in the transduction mixture necessarily comprises some number of virus particles in some value of stock solution volume (virus particle #/volume). The method by which virus particle #/volume is determined, MOI or otherwise, does not change the virus particle #/volume concentration of the virus stock solution to be used in the transduction mixture. One of ordinary skill in the art immediately recognizes that by increasing the amounts of the virus stock solution volume to be used in the transduction mixture (syn. volumetric concentration), one is necessarily also increasing the number of virus particles present in said volumetric concentration. Such is natural law of physics, chemistry, biology, and math.
With respect to Claim 42, Casati et al taught wherein transduction method was performed per the protocol of Bunnell et al (Casati et al, pg 1565), wherein Bunnell et al taught (Bunnell et al, pg 7740, col. 1) that the transduction mixture comprises 2mls of 1x10^6 cells/ml (=2x10^6 cells/ml) to which 2x10^6 cfu vectors (about 3.5ml) were added (pg 7740, col. 1; 3ml of 6x10^5 cfu/ml titer or 2.5ml of 8x10^5 cfu/ml), yielding a total transduction mixture of about 5.5ml comprising a cell concentration of about 3.6x10^5 cells/ml, with a retroviral vector-to-target cell ratio of about 1:1.
Dupre et al taught the step of transducing the T cells in a transduction mixture comprising about 2x10^5 cells/ml (Figure 4, legend) in a volume of 0.5ml (pg 908, col. 2). 
Gay et al taught the step of transducing the T cells in a transduction mixture comprising about 2x10^5 cells/ml to about 1.5x10^6 cells/ml (Figure 1). 
Mock et al taught that the infectious titer of the viral stocks was initially determined by adding increasing volumes of supernatant (syn. volumetric concentrations) to target cells, including T cells (Jurkat) or B cells (EBV-immortalized B cells) (pg 411, col. 1, Materials and Methods). 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claim 58, Casati et al taught wherein the transduced T cells exhibit a phenotype of CD45RA+, CCR7+, CD62L+ (T(naïve) and T(central memory), Figure 1; pg 1566, col. 2, “CD62L and CCR7 are co-expressed in both Tn and Tcm”).
With respect to Claim 55, Casati et al taught a T cell transduction protocol as a basis for clinical trials analyzing safety, in vivo persistence and clinical efficacy in cancer patients and to generate a more reliable and efficacious cellular product (Title, “T cells for adoptive cell therapy of cancer patients”; Abstract).
Although Casati teaches the intended use for treating cancer patients in clinical trials and not specific species of cancer, Sharpe et al is considered relevant prior art for having taught that it was well known in the art that such clinical trials involve T cells transduced with genetically modified TCRs specific for melanoma antigens and treatment of melanoma (e.g., Sharpe et al, pg 339, col. 2-pg 340, col. 1, “Clinical trials with TCR therapies”, “individuals with melanoma”, “T cells were transduced with a TCR directed against the melanoma” ; pg 341, Table 1).
Dupré et al is considered relevant prior art for having taught a method of transducing primary human T cells with a lentiviral vector (pg 905, col. 2, “transduction of patient’s T cells with lentiviral vectors”), whereby the genetically corrected autologous T cells are to be used to treat the patient (Abstract; pg 910, col. 2, “ a gene therapy protocol is highly desired”, “reinfusion of corrected…T cells”).
Mock et al taught that primary human B cells are useful for gene therapy applications (Abstract), and administered a population of the lentiviral-transduced primary B cells into a mouse model system (pg 414, col’s 1-2, “engraftment of primary human B cells….in immunodeficient mice”). 
Sharpe et al taught wherein CAR-T cells were recognized in clinical medicine to treat melanoma (Table 1). 
With respect to Claims 44-46, Gay et al taught wherein the identified volumetric concentration yields a maximum average of the quantity of the transduced T cells that express the transgene (e.g. Figure 1c; viral input (ul volume-vs-%GFP+ cells), and wherein the identified volumetric concentration yields a maximum average copy number of integrated transgenes of less than five copies (e.g. pg 221, col. 1, average of 1.37 copies/cell, SupT1; Figure 2c).
Dupre et al taught wherein the identified lentiviral transduction units/cell yields an average copy number of integrated transgenes of less than five copies, e.g. 0.7 to 1.3 or 1.7 to 3.0 (pg 908, col. 2) and transgene expression (e.g. Figure 5c, legend, different concentrations).
With respect to Claims 41, 47, and 56, Gay et al taught wherein the transduction mixture comprises a volumetric concentration of the virus stock added to the well comprising the target cells (described as cells/ml). Gay et al taught, for example, adding 20ul of virus stock solution to 8x10^5 T cells (pg 220, col. 1, referencing Figure 1). Thus, the final transduction mixtures are reasonably inferred to be about 1ml in volume. Gay et al taught adding virus stock volumes of 5ul, 10ul, 50ul, 100ul, 200ul, and more to the transduction mixture, and thus taught at least 5ul/ml (syn. 2.5ul/0.5ml), 10ul/ml (syn. 5ul/0.5ml), 50ul/ml (syn. 25ul/0.5ml), 200ul/ml, 400ul/ml, and 1000ul/ml transduction mixture. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
With respect to Claim 57, Casati et al taught the expanding step is in the presence of IL-2 (pg 1565, col. 2). Casati et al also taught wherein the expanding step may be practiced using IL-7, IL-15, or IL-21, or a cocktail thereof (pg 1571, col. 1), whereby the ordinary artisan would immediately recognize that a cocktail of IL-2, IL-7, IL-15, and IL-21, or even IL-7, IL-15, and IL-21, is/are excluded from the presently recited negative limitations.
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that the claimed method can reduce variations when multiple vector batches are required for the manufacturing of the same T cell product. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The method of transducing (Claim 40(a)-(d)) does not require multiple vector batches, nor any particular degree of transduction efficiency or efficiency variation. Rather, Claim 40(c) is directed to a single viral vector concentration (syn. volumetric concentration) value that is introduced into the transduction mixture. It is unclear how the single viral vector concentration (syn. volumetric concentration) value of Claim 40(c) is objectively distinguished from a single viral vector concentration (syn. volumetric concentration) value considered by the ordinary artisan to already be an optimized viral vector concentration (syn. volumetric concentration) value, even though the value was identified as being optimal by different process steps. 

Applicant argues that using volumetric concentrations yields less variation than MOI methods for determining transduction efficiencies. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that using volumetric concentrations yields less variation than MOI methods for determining transduction efficiencies, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Casati et al taught that primary T cell transduction efficiency is a patient-by-patient variable (pg 1571, col. 1, “variability was observed in the transduction efficiency among patients and between T cell subpopulations”). 
Gay et al taught that transduction efficiency is variable depending upon the reference cell type (Figure 1B) The viral vector stock solution had not changed. 
Mock et al taught that transduction efficiency is variable depending upon the reference cell type (Figure 2D) The viral vector stock solution, and corresponding virus-to-cell ratio, had not changed.
The virus stock volumetric concentration used for each of the different target cell transduction reactions had not changed. Rather, transduction efficiency is a functional property dependent upon the cell-virus interaction.
To the extent that the viral vector concentration (syn. volumetric concentration) used in step (c) is to be an optimized value, Dupre et al taught the ability to optimize transduction efficiency of primary human T cells with a lentiviral vector via testing different virus stock volumetric concentrations (measured in the form of virus concentration), achieving up to 90% transduction efficiency (Figure 3b, legend; pg 906, col. 1) and transgene expression (Figure 5). Dupre et al also taught the ability to optimize transduction efficiency of primary human T cells with a lentiviral vector via testing different virus stock volumetric concentrations (measured in the form of virus transduction units/ml) (Figure 3c). 
Gay et al taught the ability to optimize transduction efficiency of human T cells with a lentiviral vector via testing different virus stock volumetric concentrations (e.g. 5ul, 10ul, 50ul, 100ul, 200ul, 400ul, or 1000ul) as well as via a calculated viral titer assay of functional transduction units relative to number of target cells (Figure 1), including as the optimization pertains to transgene expression.  
Mock et al taught the ability to optimize transduction efficiency of human B cells with a lentiviral vector via testing different virus stock volumetric concentrations (e.g. up to 400ul per transduction mixture; Figure 1d) as it pertains to a calculated viral titer assay of functional transduction units relative to number of target cells, including as the optimization pertains to transgene expression.  

Applicant argues that Casati et al do not teach lentiviral vectors obtained from more than one vector batch. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Casati et al and Gay et al taught the viral vector was obtained from a first production batch. Dupre et al taught the viral vector was obtained from a first production batch (Figure 2, legend, stable packaging clones), and a second production batch (pg 905, col. 2, “we developed a transient production system”). Mock et al taught comparisons of a first viral vector obtained from a first production batch (e.g. LeGO-G2) and a second viral vector obtained from a second production batch (e.g. LeGO-hEuMAR-G2) (Figure 1).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). It is routine procedure to optimize component amounts to arrive at an optimal product that is superior for its intended use, since it has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are close enough that one skilled in the art would have expected them to have the same properties. See M.P.E.P. §2144.05(I). 
Dupre et al, Gay et al, and Mock et al each taught the ability to optimize transduction efficiency with the corresponding viral vector production batch. 

Applicant argues that the volumetric concentration method is advantageous over the multiplicities of infection (MOI) method that relies on virus titers, and thus may be more robust than conventional methods that use cell line-derived virus titers to obtain optimal multiplicities of infection (MOI). 
Applicant’s argument(s) has been fully considered, but is not persuasive. Instant claims fail to recite the target cell from which transduction efficiency, be it assayed varying the volumetric concentration or MOI, is to be determined. 
	 
10. 	Claim(s) 57 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Casati et al (Cancer Immunol. Immunother. 62: 1563-1573, 2013; of record) in view of Bunnell et al (PNAS 92: 7739-7743, 1995), Dupré et al (Molecular Therapy 10(5): 903-915, 2004; of record), Gay et al (Arch Virol 157, 217–223, 2012; of record), and Mock et al (Human Gene Therapy Methods 23(6):408-415, 2012; of record), and Sharpe et al (Disease Models & Mechanisms 8(4), 337-350, 2015; of record), as applied to Claims 40-42, 44-50, and 53-58 above, and in further view of Albrecht et al (Cancer Immunology, Immunotherapy 60(2), 235-248, 2011; of record) and Rowbottom et al (Immunology 98(1), 80–89, 1999; of record).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Casati et al taught the expanding step is in the presence of IL-2 (pg 1565, col. 2). Casati et al also taught wherein the expanding step may be practiced using IL-7, IL-15, or IL-21, or a cocktail thereof (pg 1571, col. 1), whereby the ordinary artisan would immediately recognize that a cocktail of IL-2, IL-7, IL-15, and IL-21, or even IL-7, IL-15, and IL-21, is/are excluded from the presently recited negative limitations.
	Albrecht et al is considered relevant prior art for having taught a method of expanding T cell populations for adoptive T cell therapy, the method comprising the step of expanding the T cells in a culture medium comprising IL-12, IL-7, and IL-15, or IL-2 (replacing IL-12 after the first 14 days of culture), IL-7, and IL-15, said cocktails further comprising IL-21, whereby the addition of IL-21 to the protocol significantly increased the efficacy in generating the T cells in vitro (pg 236, col. 1). 
	Similarly, Rowbottom et al is considered relevant prior art for having taught a method of expanding T cell populations, the method comprising the step of expanding the T cells in a culture medium comprising IL-10 (entire paper).

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify or substitute a first culture medium comprising IL-2 for expanding T cells, as taught by Casati et al, to further comprise an interleukin cocktail comprising one or more of IL-7, IL-10, IL-12, IL-15, and/or IL-21, as taught by Albrecht et al and/or Rowbottom et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. 
An artisan would have been motivated to modify or substitute a first culture medium comprising IL-2 for expanding T cells to further comprise an interleukin cocktail comprising one or more of IL-7, IL-10, IL-12, IL-15, and/or IL-21 because those of ordinary skill in the art previously recognized the scientific and technical concepts that: 
i) a cocktail of IL-2, IL-7, IL-15, and IL-21, or even IL-7, IL-15, and IL-21, may be used when expanding the artisan’s desired T cell populations in vitro (Casati et al); 
ii) generating specific subsets of T cells found effective for ACT treatment of cancer, especially leukemia, would involve expansion of T cells in the presence of cytokines that stimulate the desired differentiation, or maintain a more naïve phenotype, or limit expansion of unwanted subsets of T cells, whereby the in vitro expansion culture medium may comprise IL-7, IL-10, IL-12, IL-15, and/or IL-21 (Albrecht et al; Rowbottom et al), whereby the addition of IL-21 to the protocol significantly increased the efficacy in generating the T cells in vitro (Albrecht et al, pg 236, col. 1). 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
11. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Jensen et al (Immunol Rev. 257: 127-144, 2014; of record) taught that a major advance in adoptive T-cell therapy (ACT) is the ability to efficiently endow patient’s T cells with reactivity for tumor antigens through the stable or regulated introduction of genes that encode high affinity tumor-targeting T-cell receptors (TCRs) or synthetic chimeric antigen receptors (CARs). 

 	Cribbs et al (Simplified production and concentration of lentiviral vectors to achieve high transduction in primary human T cells. BMC biotechnology.13(1):1-8, 2013; of record) taught that primary T cells are sufficiently transducable with lentiviral vectors under suboptimal centrifugation and/or various culturing conditions (see, for example, pp. 4-5 joining ¶ and Fig. 2A “second generation” lentiviral vectors in primary T cells before optimization; p. 5 ¶4 and 6; Fig. 3D; p. 6¶2; Fig. 4C-D; Fig. 5).

Conclusion
12. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631